DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to communication received on 12/29/20. 
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant invention is directed towards a system and method of multi-factor identity verification involving passcode challenge and image received from a device, the image comprising a photo and an address of a user.  In response to the receipt validating the first photo with the received a real-time second image photo of the user and validating the address of the user resulting in a verification score.

Various prior art relevant to applicant’s invention has been discovered.
In addition to the concept of the multi-factor authentication being well known in the art, USPUB 20170357941 discusses comparing the captured real time photo against the scanned photo ID and USPUB 20180115540 teaching comparing the user information such as address to the extracted information from a received image.  However, none of the art, anticipated or fairly suggest the limitation of applicant’s independent claims, especially when considering each limitations within the concept of the entire independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  As a result the claimed invention is considered to be in condition for allowance as being novel and non-obvious over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

The application is in condition for allowance except for the following formal matters:
the drawings with the exception of drawings 20-21, 30A-30B1, 30E, 35 are objected to because they are difficult to review.
For example, see Fig. 17 or 32:


    PNG
    media_image1.png
    389
    886
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    655
    676
    media_image2.png
    Greyscale


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/PIOTR POLTORAK/Primary Examiner, Art Unit 2433